DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 5, 11, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites a “rotatable magnetic assembly” and thus the recitation of a magnet in claim 4 does not further limit the claim as a magnetic already inherently claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 19, 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blunn US 2004/0030395.
Regarding Claim 1, Blunn discloses a distraction system (Fig 1-2) comprising: 
an adjustable portion (#2)  having contained therein a rotatable magnetic assembly (#8), the adjustable portion including a curved portion (Fig 1-2, #2 has a curved outer cylindrical surface); and 
a distraction rod (#1) coupled to the rotatable magnetic assembly via a lead screw (#6), the distraction rod configured for telescopic movement within at least a portion of the adjustable portion (Fig 2, paragraph 20).

Regarding Claim 4, Blunn discloses the rotatable magnetic assembly comprising a magnet (#8, paragraph 20).

Regarding Claim 19, Blunn discloses the adjustable portion comprising a housing (#2 defines a housing containing the magnet #8 and screw #6, Fig 2), and the distraction rod (#1) is configured to telescope within the housing of the adjustable portion (Fig 2, lower end of #1 telescopes within the housing #2).

Regarding Claim 20, Blunn discloses the adjustable portion comprising a housing (#2 defines a housing containing the magnet #8 and screw #6, Fig 2), and the distraction rod (#1) is positioned axially centered within the housing (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803 in view of Blunn US 2004/0030395.
Regarding Claim 1, Giger discloses a distraction system (Fig 21) comprising: 
an adjustable portion (#1100) having contained therein a rotatable magnetic assembly (#1120)(it is noted that the adjustable portion also includes universal joints #1002 which also allow for adjustment of the distraction system, paragraph 96); and 
a distraction rod (#1042) coupled to the rotatable magnetic assembly via a lead screw (#1110), the distraction rod configured for telescopic movement relative to the adjustable portion (paragraph 97). 
Regarding Claim 2, Giger discloses a universal joint (#1002, not shown in great detail in Fig 21, paragraph 96) coupling the lead screw to the rotatable magnetic assembly (paragraph 96). 
Regarding Claim 3, Giger discloses universal joint (#1002, reference to the universal joint is made to Fig 24 which shows the universal joint #1002) comprising: 
a first tab and a second tab (see Fig below) coupled to the rotatable magnetic assembly; and 
a third tab and a fourth tab (see Fig below) coupled to the lead screw; 
the first tab and the second tab coupled to the third tab and the fourth tab by a cross (see Fig below, the cross would be X or “t” shaped that couples the tabs together), 
the universal joint configured to transfer torque placed on the magnetic assembly to the lead screw (paragraph 96). 

    PNG
    media_image1.png
    555
    813
    media_image1.png
    Greyscale

Regarding Claim 4, Giger discloses the rotatable magnetic assembly comprising a magnet (#1120). 
Giger discloses the adjustable portion (#1100) houses the magnetic assembly (#1120) with a rotating magnet (paragraph 96), the distraction rod (#1042) placed over a portion of the adjustable portion (Fig 21-22), where inner threads (#1044) of the distraction rod (#1042) engage with the lead screw (#1112, Fig 21-22)  but does not disclose the adjustable portion includes a curved portion, the distraction rod telescopes within at least a portion of the adjustable portion. 
Blunn discloses in the same field of endeavor of  a distraction system (Fig 1-2) comprising: 
an adjustable portion (#2) having contained therein a rotatable magnetic assembly (#8), the adjustable portion including a curved portion (Fig 1-2, #2 has a curved outer cylindrical surface that defines a housing, discussed further below); and 
a distraction rod (#1) coupled to the rotatable magnetic assembly via a lead screw (#6), the adjustable portion defining a housing (#2 defines a housing containing the magnet #8 and screw #6, Fig 2), the distraction rod configured for telescopic movement within at least a portion of the housing of the adjustable portion (Fig 2, paragraph 20), where a portion of the distraction rod (#1) is in the housing (Fig 2) and has an inner thread (near ref #7) that engages with the lead screw (#6) to adjust the length of the system (paragraph 20).
It would have been obvious to one having ordinary skill in the art at a time before the effective date of the claimed invention to modify Giger to have the adjustable portion define a cylindrical curve portion that defines a housing that houses the lead screw such that the distraction rod telescopes within at least a portion of the adjustable portion in view of Blunn because this provides a known alternative configuration to adjust the length of the system.   


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803 and Blunn US 2004/0030395, as applied to claim 1 above, and in further view of Dye US 2007/0093844.
Giger as modified discloses the claimed invention as discussed above where the distraction system can be placed into the body (paragraph 3, 98) and the universal joint (#1002) is part of the adjustable portion (Fig 21) but does not disclose the adjustable portion comprising a bendable tube, where the bendable tube portion defines the curved portion. 
Dye discloses an implantable device (Fig 1a-1b) including an adjustable portion (where #30 is pointing to) including a universal joint (#50, Fig 3a) and includes a bendable tube (#30, paragraph 30, made up flexible, bendable materials) and defines a curved portion (Fig 1a-1b, when bent), the bendable tube surrounds and protects the universal joint from substances such as blood and tissue (paragraph 30, 46, Fig 1a-1b).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the adjustable portion of Giger as modified to have a bendable tube that surrounds each of the universal joints in view of Dye above so as to protect the universal joints from bodily substances such as tissue and blood. The examiner notes that with the modification, instead of the curved portion being part of the housing of the adjustable portion (discussed above in claim 1), the curved portion can be a portion of the bendable tube (as modified above) that bends to a curved configuration. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803, Blunn US 2004/0030395 and Dye US 2007/0093844, as applied to claim 1, 7 above, and in further view of  in view of Hernandez US 5,094,247. 
Giger as modified discloses the claimed invention as discussed above where an angle is formed between the curved portion (curved portion discussed above in claim 7) of the adjustable portion and the distraction rod (discussed in claim 7 above where actuation of the universal joint of Giger would result in a bend of the bendable tube that also defines the curved portion) but does not disclose the angle is within a range of about 3 degrees to about 35 degrees 
However, Hernandez discloses a similar universal joint (#18, as seen in Fig 4, Col 4 lines 10-30) that permits angulation between 3-35 degrees (Col 4 lines 10-30 where it can go as high as 45 degrees). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Giger as modified to have the universal joints (#1002 in Giger) be able to articulate to at least 45 degrees, where it is able to articulate between 3-35 degrees in view of Hernandez because this provides known angulation values for universal joints. With the modification, the universal joint is able to angulate from 3-35 degrees and thus a curve of the adjustable portion (via the bendable tube) would also define an angle of 3-35 degrees. 





Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803 in view of Blunn US 2004/0030395.
Regarding Claim 8, Giger discloses a distraction system (Fig 21) comprising: 
an adjustable portion (#1100 which includes universal joints #1002 and lead screw #1110) and a distraction rod (#1042) configured to telescope relative to a portion of the adjustable portion (paragraph 97), 
the adjustable portion having contained therein a rotatable magnetic assembly (#1120) coupled to a universal joint (#1002, not shown in Fig 21, paragraph 96) wherein a rotation of the rotatable magnetic assembly is configured to rotate the universal joint (paragraph 96) which is coupled to a lead screw (#1110) interfacing with the distraction rod and wherein rotation of the lead screw is configured to move the distraction rod relative to the adjustable portion (paragraph 96-97). 
Regarding Claims 9,  Giger discloses the universal joint (#1002, paragraph 96, not shown in Fig 21 but shown in Fig 24, see Fig below as well) comprising: 
a first tab and a second tab (see Fig below) coupled to the rotatable magnetic assembly (see Fig below, Fig 21); and 
a third tab and a fourth tab coupled to the lead screw (see Fig below); 
the first tab and the second tab coupled to the third tab and the fourth tab by a cross (see Fig below, the cross would be X or “t” shaped that couples the tabs together), the universal joint configured to transfer torque placed on the magnetic assembly to the lead screw (paragraph 96). 

    PNG
    media_image1.png
    555
    813
    media_image1.png
    Greyscale

Regarding Claim 10,  Giger discloses the rotatable magnetic assembly comprising a magnet (#1120). 

Giger discloses the adjustable portion (#1100) houses the magnetic assembly (#1120) with a rotating magnet (paragraph 96), the distraction rod (#1042) placed over a portion of the adjustable portion (Fig 21-22), where inner threads (#1044) of the distraction rod (#1042) engage with the lead screw (#1112, Fig 21-22)  but does not disclose the distraction rod telescopes within at least a portion of the adjustable portion. 
Blunn discloses in the same field of endeavor of  a distraction system (Fig 1-2) comprising: 
an adjustable portion (#2) having contained therein a rotatable magnetic assembly (#8); and 
a distraction rod (#1) coupled to the rotatable magnetic assembly via a lead screw (#6), the adjustable portion defining a housing (#2 defines a housing containing the magnet #8 and screw #6, Fig 2), the distraction rod configured for telescopic movement within at least a portion of the housing of the adjustable portion (Fig 2, paragraph 20), where a portion of the distraction rod (#1) is in the housing (Fig 2) and has an inner thread (near ref #7) that engages with the lead screw (#6) to adjust the length of the system (paragraph 20).
It would have been obvious to one having ordinary skill in the art at a time before the effective date of the claimed invention to modify Giger to have the adjustable portion defines a housing that houses the lead screw such that the distraction rod telescopes within at least a portion of the adjustable portion in view of Blunn because this provides a known alternative configuration to adjust the length of the system.   


Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803 and Blunn US 2004/0030395, as applied to claim 8 above, and in further view of Dye US 2007/0093844.
Giger discloses the claimed invention as discussed above where the distraction system can be placed into the body (paragraph 3, 98) and the universal joint (#1002) is part of the adjustable portion (Fig 21) but does not disclose the adjustable portion comprising a bendable tube that defines a curved portion. 
Dye discloses an implantable device (Fig 1) including an adjustable portion (where #30 is pointing to) including a universal joint (#50, Fig 3a) and includes a bendable tube (#30, paragraph 30, made up flexible, bendable materials) and defines a curved portion (Fig 1a-1b, when bent), the bendable tube surrounds and protects (Fig 1) the universal joint from substances such as blood and tissue (paragraph 30, 46).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the adjustable portion of Giger as modified to have a bendable tube that surrounds each of the universal joints and define a curved portion for the adjustable portion in view of Dye above so as to protect the universal joints from bodily substances such as tissue and blood. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803, Blunn US 2004/0030395 and Dye US 2007/0093844, as applied to claim 13 above, and in further view of  in view of Hernandez US 5,094,247. 
Giger as modified discloses the claimed invention as discussed above where an angle is formed between the curved portion (curved portion discussed above in claim 13) of the adjustable portion and the distraction rod (discussed in claim 13 above where actuation of the universal joint of Giger would result in a bend of the bendable tube that also defines the curved portion) but does not disclose the angle is within a range of about 3 degrees to about 35 degrees 
However, Hernandez discloses a similar universal joint (#18, as seen in Fig 4, Col 4 lines 10-30) that permits angulation between 3-35 degrees (Col 4 lines 10-30 where it can go as high as 45 degrees). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Giger as modified to have the universal joints (#1002 in Giger) be able to articulate to at least 45 degrees, where it is able to articulate between 3-35 degrees in view of Hernandez because this provides known angulation values for universal joints. With the modification, the universal joint is able to angulate from 3-35 degrees and thus a curve of the adjustable portion (via the bendable tube) would also define an angle of 3-35 degrees. 


Claim 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803 in view of Blunn US 2004/0030395 , Dye US 2007/0093844 and  Hernandez US 5,094,247. 
Regarding Claim 14, Giger discloses a distraction system (Fig 21) comprising: 
an adjustable portion (#1100 which includes joints #1002 and lead screw #1110) and a distraction rod (#1042) configured to telescope relative to a portion of the first adjustable portion (paragraph 97), the first adjustable portion having contained therein a first rotatable magnetic assembly (#1120) coupled to a universal joint (#1002, paragraph 96, not shown in Fig 21) wherein a rotation of the rotatable magnetic assembly is configured to rotate the universal joint which is coupled to a lead screw (#1110) interfacing with the distraction rod and wherein rotation of the lead screw is configured to move the distraction rod relative to the adjustable portion (paragraph 96-97).
Regarding Claims 15,  Giger discloses the universal joint (#1002, paragraph 96, not shown in Fig 21 but shown in Fig 24, see Fig below as well) comprising: 
a first tab and a second tab (see Fig below) coupled to the rotatable magnetic assembly (see Fig below, Fig 21); and 
a third tab and a fourth tab coupled to the lead screw (see Fig below); 
the first tab and the second tab coupled to the third tab and the fourth tab by a cross (see Fig below, the cross would be X or “t” shaped that couples the tabs together), the universal joint configured to transfer torque placed on the magnetic assembly to the lead screw (paragraph 96). 

    PNG
    media_image1.png
    555
    813
    media_image1.png
    Greyscale

Regarding Claim 16,  Giger discloses therotatable magnetic assembly comprising a magnet (#1120). 


Giger discloses the adjustable portion (#1100) houses the magnetic assembly (#1120) with a rotating magnet (paragraph 96), the distraction rod (#1042) placed over a portion of the adjustable portion (Fig 21-22), where inner threads (#1044) of the distraction rod (#1042) engage with the lead screw (#1112, Fig 21-22)  but does not disclose the distraction rod telescopes within at least a portion of the adjustable portion. Giger discloses the claimed invention as discussed above where the distraction system can be placed into the body (paragraph 3, 98) and the universal joint (#1002) is part of the adjustable portion (Fig 21) but does not disclose the adjustable portion comprises a curved portion and a bendable tube, an angle between the curved portion of the adjustable portion and the distraction rod is within a range of about 3 degree and about 35 degrees.
Blunn discloses in the same field of endeavor of a distraction system (Fig 1-2) comprising: 
an adjustable portion (#2) having contained therein a rotatable magnetic assembly (#8); and 
a distraction rod (#1) coupled to the rotatable magnetic assembly via a lead screw (#6), the adjustable portion defining a housing (#2 defines a housing containing the magnet #8 and screw #6, Fig 2), the distraction rod configured for telescopic movement within at least a portion of the housing of the adjustable portion (Fig 2, paragraph 20), where a portion of the distraction rod (#1) is in the housing (Fig 2) and has an inner thread (near ref #7) that engages with the lead screw (#6) to adjust the length of the system (paragraph 20).
It would have been obvious to one having ordinary skill in the art at a time before the effective date of the claimed invention to modify Giger to have the adjustable portion defines a housing that houses the lead screw such that the distraction rod telescopes within at least a portion of the adjustable portion in view of Blunn because this provides a known alternative configuration to adjust the length of the system.   

Dye discloses an implantable device (Fig 1) including an adjustable portion (where #30 is pointing to) including a universal joint (#50, Fig 3a) and includes a bendable tube (#30, paragraph 30, made up flexible, bendable materials) and defines a curved portion (Fig 1a-1b, when bent), the bendable tube surrounds and protects (Fig 1) the universal joint from substances such as blood and tissue (paragraph 30, 46).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the adjustable portion of Giger as modified to have a bendable tube that surrounds each of the universal joints and define a curved portion for the adjustable portion in view of Dye above so as to protect the universal joints from bodily substances such as tissue and blood. 
With the modification in view of Dye, Giger as modified discloses the claimed invention as discussed above where the adjustable portion includes a bendable tube (#30 in view of Dye, as discussed above in the rejection above) that would surround one of the universal joints  (#1002 in Giger and as discussed above in the rejection where the universal joint is shown in Fig 24) and the bending of the bendable tube (#30 in view of Dye) via the universal joint would provide a curve for the adjustable portion (Fig 21 in Giger and Fig 1 in Dye, paragraph 30, 46 in Dye) between the adjustable portion and the distraction rod (Fig 21 in Giger and with the modification in view of Dye, the bendable tube in view of Dye would be curved, see also Fig 1 in Dye) but does not disclose an angle between the curved portion of the adjustable portion and the distraction rod is within a range of about 3 degree and about 35 degrees.
However, Hernandez discloses a similar universal joint (#18, as seen in Fig 4, Col 4 lines 10-30)  that permits angulation between 3-35 degrees (Col 4 lines 10-30 where it can go as high as 45 degrees). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Giger to have the universal joints (#1002 in Giger) be able to articulate to at least 45 degrees, where it able to articulate between 3-35 degrees in view of Hernandez because this provides known angulation values for universal joints. With the modification, the universal joint is able to angulate from 3-35 degrees and thus a curve of the curved portion of the adjustable portion (via the bendable tube) would also define an angle of 3-35 degrees. 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773